Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
2. A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/20/2021 has been entered.
 
Response to Arguments
3. Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 10/20/2021, with respect to Objection to the Claims and the Rejection under 112(a)have been fully considered and are persuasive.  The Objection to the Claims and the Rejection under 112(a) have been withdrawn. 
4. Applicant’s arguments, see “Applicant Arguments/Remarks”, filed 10/20/2021, with respect to the Rejections of Claims 2-9 and 13-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Gustavvson and Rose et al. Further, the Rejections of Claim 1 and 10 over Gustavvson in view of Aganoglu has been modified to meet the new claim language, specifically including a new interpretation of Aganoglu based on the amendments; see 103 rejection below. 
5. Applicant's arguments filed 10/20/2021 with respect to the Rejection to Claim 20 under 112(b) have been fully considered but they are not persuasive. The amendment to the Claim does not change the Examiner’s interpretation or elaborate on what structure causes the vacuum portion.

Claim Rejections - 35 USC § 112
6. The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


7. Claim 20 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
8. Regarding Claim 20, the term "under vacuum" is indefinite.  It’s not clear if/how the limitation “under vacuum” limits the structure of the voids.  Can any voids be operated under vacuum, i.e. intended use, or does this require a specific structural configuration of the voids?  Furthermore, it appears as if the claims are missing essential elements, as no particular structure is recited that creates a vacuum.  For examination purposes, the examiner considers this intended use.   
 
Claim Rejections - 35 USC § 103
9. In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
10. The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


11. The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
i. Determining the scope and contents of the prior art.
ii. Ascertaining the differences between the prior art and the claims at issue.
iii. Resolving the level of ordinary skill in the pertinent art.
iv. Considering objective evidence present in the application indicating obviousness or nonobviousness.
12. This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
13. Claims 1, 8, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140276685 awarded to Gustavsson et al, hereinafter Gustavsson, in view of U.S. Patent Application 20160313506 awarded to Aganoglu et al, hereinafter Aganoglu. 
	14. Regarding Claim 1, Gustavsson teaches a cutting element for use in a hair cutting device (abstract), the cutting element comprising: an optical waveguide having an optical axis and a sidewall (Fig 1, abstract), wherein a portion of the sidewall forms a cutting face for contacting hair (abstract, “The fiber optic has a proximal end, a distal end, an outer wall, and a cutting region positioned towards the 
	15. However, in the art of optical waveguides, Aganoglu teaches light scattering elements within the optical waveguide (Fig. 2, individual scattering particles 22 in recesses 24, see annotated Fig. 2 below).
	16. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Aganoglu, i.e. by using the material of Aganoglu in Fig. 1 instead of the structures in Gustavsson, for the predictable purpose of applying the known structures Aganoglu to a known device of Gustavsson for the purpose of improving the light scattering out of Gustavsson’s waveguide for the predictable result of improving its hair cutting capabilities. 

    PNG
    media_image1.png
    387
    531
    media_image1.png
    Greyscale

17. Annotated Fig. 2, circle showing individual particles that do not extend to the surface of the optical fiber


	19. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson, i.e. by making the optical fiber made of quartz, since it is within the general skill of a worker in the art to select a known material (as shown in Para. 0015 of Aganoglu, quartz-based optical fibers are known in the art) on the basis of its suitability for the intended us (see MPEP 2144.07).

	20. Regarding Claim 10, Gustavvson teaches a hair cutting device for cutting hair on a body of a subject (abstract), the hair cutting device comprising: a light source for generating laser light at one or more specific wavelengths corresponding to wavelengths absorbed by one or more chromophores in hair (abstract); and a cutting element coupled to the light source, wherein the cutting element includes an optical waveguide having an optical axis and a sidewall (Fig. 1, abstract), wherein a portion of the sidewall forms a cutting face for contacting hair (abstract, “The fiber optic has a proximal end, a distal end, an outer wall, and a cutting region positioned towards the distal end and extending along a portion of the side wall”). Gustavsson does not teach wherein the optical waveguide includes structures that do not extend to a surface of the optical waveguide and are formed completely within the optical waveguide, the structures having a refractive index which is different from a refractive index of the optical waveguide.
	21. However, in the art of optical waveguides, Aganoglu teaches light scattering elements comprising a spherical bubble (Fig. 1, scattering material 20 in scattering element 18).


	23. Claims 1-7, 9-10, and 13-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application 20140276685 awarded to Gustavsson et al, hereinafter Gustavsson, in view of U.S. Patent Application 20180113247 awarded to Rose et al, hereinafter Rose. 
	24. Regarding Claim 1, Gustavsson teaches a cutting element for use in a hair cutting device (abstract), the cutting element comprising: an optical waveguide having an optical axis and a sidewall (Fig 1, abstract), wherein a portion of the sidewall forms a cutting face for contacting hair (abstract, “The fiber optic has a proximal end, a distal end, an outer wall, and a cutting region positioned towards the distal end and extending along a portion of the side wall”). Gustavsson does not teach wherein the optical waveguide includes structures that do not extend to a surface of the optical waveguide and are formed completely within the optical waveguide, the structures having a refractive index which is different from a refractive index of the optical waveguide.
	25. However, in the art of medical use optical fibers, Rose teaches wherein the optical waveguide includes structures that do not extend to a surface of the optical waveguide and are formed completely within the optical waveguide (Fig. 23, light scattering features 362), the structures having a refractive index which is different from a refractive index of the optical waveguide (Para. 103, Lines 4-6, “As the light in the center of the fiber core 350 encounters the internal scattering features 362 and is scattered out of the light diffusing section 308, the light redistribution ensures the irradiance in the center of the fiber core 350 is replenished”).


	27. Regarding Claim 2, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein each structure of the structures comprises one of a cavity, a void and a bubble (Rose Fig. 23).

	28. Regarding Claim 3, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein each structure of the structures is substantially spherical (Rose Fig. 23).

	29. Regarding Claim 4, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the refractive index of the structures is lower than the refractive index of the optical waveguide (Rose’s Para. 103, Lines 4-6 describes the light’s path through the optical fiber and structures in a way similarly described in Applicant’s Specification pg 2 Lines 18-21, showing the refractive index of the structures is lower than the refractive index of the optical waveguide).

	30. Regarding Claim 5, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures are regularly spaced along the optical axis of the optical waveguide (Rose Fig. 23).



	32. Regarding Claim 7, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein the optical waveguide comprises an optical fiber (Gustavvson abstract).

	33. Regarding Claim 9, Gustavvson modified by Rose makes obvious the cutting element according to Claim 1, as set forth in the rejection to Claim 1 above, wherein each structure of the structures has a size which is smaller than a size of a lowest-order light propagation mode of the optical waveguide (Under the broadest reasonable interpretation, Claim 9 is interpreted Rose’s scattering elements 362 being smaller than central core, shown in Fig. 23).

	34. Regarding Claim 10, Gustavvson teaches a hair cutting device for cutting hair on a body of a subject (abstract), the hair cutting device comprising: a light source for generating laser light at one or more specific wavelengths corresponding to wavelengths absorbed by one or more chromophores in hair (abstract); and a cutting element coupled to the light source, wherein the cutting element includes an optical waveguide having an optical axis and a sidewall (Fig. 1, abstract), wherein a portion of the sidewall forms a cutting face for contacting hair (abstract, “The fiber optic has a proximal end, a distal end, an outer wall, and a cutting region positioned towards the distal end and extending along a portion of the side wall”). Gustavsson does not teach wherein the optical waveguide includes structures that do not extend to a surface of the optical waveguide and are formed completely within the optical 
	35. However, in the art of medical use optical fibers, Rose teaches wherein the optical waveguide includes structures that do not extend to a surface of the optical waveguide and are formed completely within the optical waveguide (Fig. 23, light scattering features 362), the structures having a refractive index which is different from a refractive index of the optical waveguide (Para. 103, Lines 4-6, “As the light in the center of the fiber core 350 encounters the internal scattering features 362 and is scattered out of the light diffusing section 308, the light redistribution ensures the irradiance in the center of the fiber core 350 is replenished”).
	36. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Gustavsson by Rose, i.e. by using the scattering structures of Rose in the device of Gustavsson, for the predictable purpose of substituting one known scattering element for another. 

	37. Regarding Claim 13, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures include a spherical structure acting as a negative lens configured to increase an angle of propagation of a light with respect to the optical axis (Applicant’s Specification Pg. 9, Lines 19-21 defines a negative lens as “serv[ing] to refract, reflect, and/or scatter light”, which is taught by Rose in Para. 0103, Lines 4-6).

	38. Regarding Claim 14, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures are centered on the optical axis of the optical waveguide (Rose Fig. 23).



	40. Regarding Claim 16, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above. Gustavsson further teaches wherein the optical waveguide comprises a core (core 114) and a cladding (cladding 116) surrounding the core (Fig. 5).

	41. Regarding Claim 17, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above. Gustavsson further teaches wherein the cutting face comprises a portion of an outer surface of the cladding (Fig. 5).

	42. Regarding Claim 18, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above. Gustavsson further teaches wherein a portion of cladding is removed to expose a portion of the core, and wherein the cutting face comprises a surface of the exposed portion of the core (Fig. 5, Para. 0032).

	43. Regarding Claim 19, Gustavsson modified by Rose makes obvious the cutting element of Claim 1, as set forth in the rejection to Claim 1 above, wherein the structures comprises bubbles filled with one of a gas, a liquid, and a solid (Rose Para. 0103, Lines 1-2, “The scattering characteristics of each of the features 362 are varied by material, geometry and processing” Examiner is interpreting that a ‘material’ would require either a gas, liquid, or solid).   



Conclusion
	45. Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jess Mullins whose telephone number is (571)-272-8977. The examiner can normally be reached between the hours of 9:00 a.m. – 5:00 p.m. M-F. 
	46. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
	47. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Unsu Jung, can be reached at (571)-272-8506. The fax number for the organization where this application or proceeding is assigned is (571)-273-8300.
	48. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a 

/Jessica L Mullins/
Examiner, Art Unit 3792

/LYNSEY C Eiseman/Primary Examiner, Art Unit 3792